Title: From George Washington to Brigadier General Anthony Wayne, 2 October 1778
From: Washington, George
To: Wayne, Anthony


          
            Dr Sir,
            Head Quarters Fish Kill October 2d 1778
          
          You will send a proper fatigue party from your division, on the road leading from Bull’s Iron works to Litchfield to be employed in repairing the road, in case it should become necessary to march that way—The party will continue out ’till the purpose be completed; and 
            
            
            
            measures must therefore be taken to supply them with provisions—Other similar parties are ordered on the other roads.
          You will send your Quarter Master to precede the party and examine how far the road may need repair; and what good halting places there are at proper stages, which must be reported to me, that I may be enabled to regulate the marches of the different columns accordingly.
          We have received advice from the Jerseys, that the enemy there have drawn in their out parties; and are now within their first position on Hackinsack river about the liberty pole New bridge &c. I have also received an account, that Sir James Wallace had come express to General Clinton, who it seems was himself in the Jerseys; and that a packet had just arrived from England, in consequence of which General Clinton had returned to New York—If this be true, the affairs of the enemy must now soon come to an issue. I am Dr Sir Yr Obedt servt
          
            Go: Washington
          
          
          P.S. Should your division be ordered to march, You will still continue with the Court Martial unless otherwise specially directed.
          
        